Case 6:19-cv-00039-MFU-RSB Document 22 Filed 01/16/20 Page 1 SofG6
                                                                 1i2lCE
                                                                      Pageid#:  62
                                                       CLERK'           U.
                                                                         S.D#SK CG lr
                                                                          h'
                                                                           j-FX ANOKE,VA
                                                                                c211ED
                                                                                1

                                                                          JAI
                                                                            ! 1s 2222
                    IN TH E U N IT ED STATE S D ISTRICT COU RT
                    FORTHEWESTERN DISTRICT OFW RGINV :
                                                     uLlC.DUDLEMCLERK
                               LYN CH BU RG D IW SIO N                     Du


 W M M R T .SIGLE R,

       Plaintiff,

                                                   Case N o.:6:19cv39

 EDW ARD GEORGE FERRON,JR.,
 and
 SAVAN N AH L.M .SIM M ON S,
                                                   By:   M ichaelF.U rbansld
       D efendants.                                ChiefUnited StatesDistrictJudge
                                         O RD E R

       Tlzisday cam e the partiesby counseland advised thecouttthatthe case isresolved

 and settled and requested dism issalofthiscase.

       Accordingly,itisORDERED thatthiscasebedsmissed with prejudicew1:11each
 sideto bearitsown costs.

                                          sm ezed: x
                                                   z ep w a-            /4e
                                                                          , r cb o
                                  /w/ - 4 2 /. VMVV'
                                          M ic elF.Uzbansld
                                          ChiefUnitedStatesDisttictlùdge
